§ PS 8
(3/15)

UNITED STATES DISTRICT COURT

mr.cl:) \N ms
ns cramer COum'
§AS?§EN nlSTR!CY ©F‘ WASH\NGTON

  

for
Eastern District of Washington NUV 2 g 2018
sign F.McAVQY‘CLERK ' F
U.S.A. vs. Buck, Sean Docket No. it‘2“"0980 4218CR06031-002

Petition for Action on Conditions of Pretrial Release

COMES NOW Curtis G. Hare, PRETRIAL SERVICES OFFICER presenting an official report upon the
conduct of defendant Sean Buck, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dirnke sitting in the court at Yakima, Washington, on the 24th day of October 2018 under the followlng
conditions:

Standard Condition #9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled
substances defined in 12 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
Law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

Special Condition #7: Defendant shall submit to random urinalysis and/or breathalyzer testing as directed by the United
States Probation/Pretrial Services Office.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT F()R CAUSE AS FOLLOWSZ
(If short insert here; if lengthy write on separate sheet and attach.)

Violation #3: On November 8, 2018, Sean Buck violated the conditions of release by testing positive for the use of fentanyl.

On October 25 and 29, 201 8, the conditions of release were reviewed with Mr. Buck by a probation officer and the defendant
signed a copy of the release conditions on October 29, 2018.

()n November 8, 2018, Sean Buck was directed to report to the probation office and submit to urine drug testing due to
missing a drug test on November 5, 2018. On November 17, 2018, a laboratory report was received from Alere confirming
the presence of fentanyl in Mr. Buck’s urine.

Violation #4: On November 14, 2018, Sean Buck violated the conditions of release by testing positive for the use of
fentanyl.

On October 25 and 29, 2018, the conditions of release were reviewed with Mr. Buck by a probation officer and the defendant
signed a copy of the release conditions on October 29, 2018.

()n October 29, 2018, Sean Buck was enrolled in the drug testing program and referred to Merit Resource Services. Mr.
Buck was directed to call Merit daily and report to the testing center when his color, brown, was indicated On November
14, 2018, the color brown was indicated and Mr. Buck reported to Merit as directed and submitted a urine sample. On
November 23, 2018, a laboratory report was received from Alere continuing the presence of fentanyl in Mr. Buck’s urine.

 

 

PS-B

Re: Buck, Sean
November 29 2018
Page 2

PRAYING THAT THE COURT WILL INCORPORATE WI'I`H THE VIOLATION PREVIOUSLY REPORTED TO
THE COURT

 

I declare under the penalty of perjury
that the foregoing is true and correct.

Executed on: November 29, 2018

by s/Curtis G. Hare

 

Curtis G. Hare
U.S. Pretrial Services Officer

 

THE COURT ORDERS

[ ] No Action

[ ] The Issuance of a Warrant

[ ] / The Issuance of a Summons

N/ The incorporation of the violation(s) contained in this

' petition with the other violations pending before the
Court.

[ ] Defendant to appear before the Judge assigned to the case.
Defendant to appear before the Magistrate Judge.

[ ] Other

~/;'c/\<';/;@~.»t/\/&j
Signature of Judicial Offi'cer

\‘| aware

 

 

Date

 

 

